Notice of Pre-AIA  or AIA  Status
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6-10, 15-17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 10, 16-17 of U.S. Patent No. 10,459,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed features of claims 1, 6-10, 15-17, 19 are read over the features of claims 1, 6-7, 10, 16-17 of U.S. Patent No. 10,459,087 and they are drawn to a single inventive concept.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauro et al (US 2003/0151547).
Regarding claims 1, 10, 19, Mauro et al disclose a computer-implemented method of calibrating satellite signals, a satellite signal calibration system, and a non-transitory computer-readable medium storing instructions including receiving sensor .
Claims 1-5, 8, 10-14, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humphreys et al (US 2015/0219767).
Regarding claims 1, 10, 19, Humphreys et al disclose a computer-implemented method of calibrating satellite signals, a satellite signal calibration system, and a non-transitory computer-readable medium storing instructions including receiving sensor data from one or more sensors 108, 208 provided on a vehicle; detecting 104 satellite signals from one or more satellites of a satellite positioning system; using the sensor data, performing a localization operation to determine 110, 210 a current location of the vehicle; and determining (para. [0255]) timing offsets of the satellite signals from each of the one or more satellites based at least in part on the current location of the vehicle.
Regarding claims 2-5, 8, 11-14, 17, 20, Humphreys et al disclose determining the timing offsets of the satellite signals based at least in part on the current location of the vehicle in order to identify multipath reflections of the satellite signals (para. [0178]), applying the timing offsets to the satellite signals to correct for the multipath
reflections of the satellite signals (para. [0178]), performing the localization
operation to determine the current location of the vehicle by analyzing the sensor
data to identify one or more registered locations (para. [0079]), wherein the one or

points of interest in the sensor data (para. [0028], [0077]), and wherein the one or
more sensors includes at least one camera or rangefinder sensor 108.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mauro et al in view of London (DE 102019113578).
Mauro et al have been discussed above but fail to disclose performing the localization operation to determine the current location of the vehicle by comparing the sensor data to a map of registered locations.  London discloses performing the localization operation to determine the current location of the vehicle by comparing the sensor data to a map of registered locations (para. [0060]).  lt would have been obvious to one of ordinary skill in the art to modify Mauro et al to employ performing the localization operation to determine the current location of the vehicle by comparing the sensor data to a map of registered locations as disclosed by London into Mauro et al because this is just obvious way of implementing Mauro et al 's system, computer-readable medium and no new or unexpected results would occur.
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mauro et al in view of Elangovan et al (Pat. No. 8,253,799).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/DAO L PHAN/Primary Examiner, Art Unit 3648